Citation Nr: 0632134	
Decision Date: 10/16/06    Archive Date: 10/25/06	

DOCKET NO.  00-12 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
postoperative meniscectomy of the left knee, currently 
evaluated at 10 percent. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the left knee. 

3.  Entitlement to an increased evaluation for residuals of a 
postoperative meniscectomy of the right knee, currently 
evaluated at 10 percent. 

4.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, that denied the benefits sought on appeal.  The 
veteran, who had active service from July 1973 to January 
1976, appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.  In November 2005 
the Board returned the case for additional development, and 
following completion of the requested development, the case 
was returned to the Board for final appellate review.

The Board again notes that at the veteran's hearing before 
the BVA at the RO he testified that he was unemployed and 
appears to suggest that he was unemployed as a result of his 
service-connected bilateral knee disabilities.  Transcript at 
5.  This testimony raises the possibility that the veteran 
intended to file a claim for a total evaluation based on 
individual unemployability due to his service-connected 
bilateral knee disabilities.  See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Circ. 2001) (holding that once a 
veteran submits evidence of a medical disability and submits 
a claim for an increased disability rating with evidence of 
unemployability, the VA must consider a claim for total 
rating based on individual unemployability).  Since the 
record does not reflect that the RO has taken any action with 
respect to this matter, this matter is again referred to the 
RO for clarification and appropriate action.


FINDINGS OF FACT

1.  The veteran is currently in receipt of the maximum 
schedular evaluation for the postoperative residuals of the 
left knee meniscectomy under Diagnostic Code 5259 and the 
left knee is not shown to manifest a dislocation of the 
semilunar cartilage of the left knee.

2.  The arthritis of the veteran's left knee is not shown to 
be productive of limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees.

3.  The veteran is currently in receipt of the maximum 
schedular evaluation for the postoperative residuals of the 
right knee meniscectomy under Diagnostic Code 5259 and the 
right knee is not shown to manifest a dislocation of the 
semilunar cartilage of the right knee.

4.  The arthritis of the veteran's right knee is not shown to 
be productive of limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a postoperative meniscectomy of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5259 (2006).

2.  The criteria for an initial evaluation in excess of 
10 percent for arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5010 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a postoperative meniscectomy of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5259 (2006).

4.  The criteria for an initial evaluation in excess of 
10 percent for arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5010 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in August 2002, March 2004, November 2005 
and March 2006.  While this notice does not provide any 
information concerning the effective date that could be 
assigned should an increased evaluation be granted, Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denial, the veteran is not prejudiced by the 
failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Therefore, the Board finds that duty 
to notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  



The veteran essentially contends that the current evaluations 
assigned for his bilateral knee disabilities do not 
accurately reflect the severity of those disabilities.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case with respect to the 
evaluations assigned for the veteran's arthritis, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

A BVA decision dated in October 1979 granted service 
connection for aggravation of a preexisting bilateral knee 
disability.  That decision noted that lateral meniscus were 
removed from each knee during service.  A November 1979 
rating decision effectuated the Board's decision and assigned 
a 10 percent evaluation under Diagnostic Code 5259 for each 
knee.  The 10 percent evaluation for each knee remained in 
effect until a rating decision dated in May 2004 granted 
service connection for arthritis of the left knee and 
assigned a 10 percent evaluation under Diagnostic Code 5010 
and a rating decision dated in July 2004 granted service 
connection for arthritis of the right knee and similarly 
assigned a 10 percent evaluation under Diagnostic Code 5010.

Under Diagnostic Code 5259 the currently assigned 10 percent 
evaluation for each knee represents the maximum schedular 
evaluation under that Diagnostic Code and is for assignment 
for removal of the semilunar cartilage that is symptomatic.  
A 20 percent evaluation is potentially assignable under 
Diagnostic Code 5258 with evidence of a dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion in the joint.  

Another Diagnostic Code pertaining to the knee is Diagnostic 
Code 5257, which is for assignment for other impairment of 
the knee described as recurrent subluxation or lateral 
instability.  Under that Diagnostic Code evaluations of 10, 
20 and 30 percent are for assignment with evidence of slight, 
moderate and severe recurrent subluxation or lateral 
instability, respectively.  

Evaluations under Diagnostic Code 5010 for traumatic 
arthritis are assigned as they are for degenerative arthritis 
under Diagnostic Code 5003.  Diagnostic Code 5003, in turn, 
evaluates disabilities based on the degree of limitation of 
motion under the appropriate Diagnostic Codes, in this case, 
Diagnostic Code 5260 for flexion of the leg and Diagnostic 
Code 5261 for limitation of extension of the leg.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
Diagnostic Code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Under Diagnostic Code 5260, a noncompensable evaluation is 
for assignment when flexion is limited to 60 degrees, a 
10 percent evaluation when flexion is limited to 45 degrees 
and a 20 percent evaluation when flexion is limited to 
30 degrees.  Under Diagnostic Code 5261, a noncompensable 
evaluation is for assignment when extension is limited to 
5 degrees, a 10 percent evaluation when extension is limited 
to 10 degrees and a 20 percent evaluation when extension is 
limited to 15 degrees.  Nevertheless, "[t]he intent of the 
schedule is recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actual painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint".  
38 C.F.R. § 4.59.

The evidence for consideration in connection with the 
veteran's claim for increased evaluations consists of VA 
outpatient treatment records, as well as the findings of 
examinations afforded the veteran in February 1999, March 
2000, March 2004 and March 2006.  While the VA outpatient 
treatment records do reflect that a veteran was seen for 
complaints associated with his knees, those records either 
contain limited clinical findings or do not contain clinical 
findings significantly different from those reported at the 
time of the four VA examinations.  As such, the reports of 
the four VA examinations are the most probative evidence 
available for evaluating the severity of the veteran's 
bilateral knee disabilities.

The report of the February 1999 VA examination showed the 
veteran reported that he experienced bilateral knee pain on a 
daily basis that was worse with use.  That examination report 
indicated that there were no episodes of dislocation or 
recurrent subluxation and on examination motion of the right 
knee was described as from 0 to 125 degrees with no pain, but 
the motion from 125 degrees to 140 degrees was painful.  
Motion of the left knee was described as from 0 to 130 
degrees without pain, but that from 130 to 140 degrees the 
veteran experienced pain.  There was no swelling.

At the time of the March 2000 VA examination, the veteran 
reported similar complaints.  The examiner noted that the 
veteran had good stabilization of the knees and no 
subluxation.  Flexion of the right knee was from 0 to 110 
degrees with mild pain from 110 to 140 degrees of flexion.  
Motion of the left knee was described as having mild pain 
from 0 to 140 degrees.  The March 2004 VA examination 
disclosed that the active range of motion of the right knee 
was from 0 to 120 degrees while passive range of motion was 
from 0 to 125 degrees with pain.  The active range of motion 
of the left knee was from 0 to 125 degrees, and the passive 
range of motion of the left knee was from 0 to 130 degrees 
with pain.  The examiner indicated that upon repetitive 
motion of both knees the veteran did experience pain and that 
he was not able to tolerate this type of movement.  There was 
no evidence of edema, effusion, redness or heat.  The veteran 
felt tenderness along the lateral joint line of both knees.  
There was no evidence of guarding.  Anterior and posterior 
drawer signs were negative and no instability of the knees 
was noted.  Muscle strength was 5/5 in both lower 
extremities.

At the time of the August 2005 BVA hearing at the RO the 
veteran testified that his knees were worse since his March 
2004 VA examination.  The Board noted in returning the case 
in November 2005 that the March 2004 VA examination was 
essentially inadequate and that a more comprehensive physical 
examination was necessary to evaluate the severity of the 
veteran's disabilities.  The Board's concern was the 
examiner's failure to specify the point the veteran 
experienced the onset of pain and at what point he was unable 
to tolerate repetitive motions or the degree of functional 
limitations of the knee following repetitive motions.  Thus, 
the veteran was afforded another VA examination in March 
2006.  

The report of the March 2006 VA examination indicated that 
the claims file had been available for review by the examiner 
and the examination report reflects a review of pertinent 
records contained in the veteran's claims file.  On physical 
examination the veteran was observed walking 40 feet away 
from the waiting room to the examination room with a steady 
propulsive gait without any obvious limp or aggravating pain.  
The veteran was not wearing a brace and did not walk with any 
supporting device such as a cane or crutches.  Examination 
disclosed no acute swelling, inflammation or deformity.  
Scars of the knee were described as nontender and well 
healed.  On palpation there was tenderness around the lateral 
joint line, but no evidence of any acute effusion, 
inflammation or bursitis.  The collateral ligaments were 
found to be intact and testing for instability was negative.  
There was mild crepitus on motion of both knee joints.  Using 
a goniometer the range of motion of both knees was from 0 to 
140 degrees without any pain.  The examiner indicated that 
the veteran's knee joints were repeatedly moved 20 times by 
the examiner and that the veteran moved them up to 20 times 
without any increased pain or reduced motion indicating that 
he did not have any reduced range of motion or increased pain 
due to repetitive motion in the examiner's presence.

Based on this evidence, the Board finds that higher 
evaluations for the veteran's knee disabilities are not 
warranted.  The 10 percent evaluation assigned for each knee 
under Diagnostic Code 5259 represents the highest schedular 
evaluation under that Diagnostic Code and is assigned for a 
symptomatic disability.  A 20 percent evaluation could 
possibly be assigned under Diagnostic Code 5258, but the 
evidence does not demonstrate any dislocation of the 
semilunar cartilage of either knee.  In addition, no 
instability of either knee has been shown, so an evaluation 
under Diagnostic Code 5257 is not appropriate.  Therefore, 
the Board finds that higher evaluations are not warranted for 
the postoperative residuals of either the left or right knee 
meniscectomies.  

As for higher evaluations for the arthritis of the knees, the 
Board notes that none of the treatment records or the four VA 
examinations demonstrate that flexion of either knee was 
limited to 30 degrees or that extension was limited to 15 
degrees. While the veteran was noted to have pain with motion 
in three of the examinations performed before the March 2006 
VA examination, even when pain was present and the knee was 
symptomatic the veteran had motion of both his left and right 
knee that was well beyond the criteria for even a compensable 
evaluation under either Diagnostic Codes 5260 or 5261.  As 
such, the veteran is not shown to have any additional 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement or weakness.  See 38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Accordingly, initial evaluations in excess of 
10 percent for arthritis of each of the left and right knees 
is not shown to be warranted.



ORDER

An evaluation in excess of 10 percent for residuals of a 
postoperative meniscectomy of the left knee is denied.

An initial evaluation in excess of 10 percent for arthritis 
of the left knee is denied.

An evaluation in excess of 10 percent for residuals of a 
postoperative meniscectomy of the right knee is denied.

An initial evaluation in excess of 10 percent for arthritis 
of the right knee is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


